Appellant was convicted of simple assault, and his punishment assessed at a fine of $10.
Appellant complains that the information is defective in that it attempts to charge an aggravated assault and, therefore, is insufficient in that it nowhere states the manner in which the instrument charged was used, and that the court misdirected the jury as to the law of aggravated assault. Conceding this was true, appellant was only convicted of a simple assault and fined $10, therefore, appellant cannot complain of same. The court properly charged on simple assault, and the jury properly found appellant guilty under the evidence as disclosed in the record. See McCutcheon v. State, 49 Tex.Crim. Rep., 16 Texas Ct. Rep., 444.
Finding no error in the record, the judgment is affirmed.
Affirmed. *Page 187